Citation Nr: 9912123	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-39 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder  (PTSD), currently rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
December 1967.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO), denying the veteran an increased evaluation for his 
service-connected PTSD.

This case was before the Board in March 1998 and was remanded 
to the RO for further development.  The case has since been 
returned to the Board and is now ready for appellate review.  
While in remand status, the RO by a rating decision in 
January 1999 increased the disability evaluation for the 
veteran's service-connected PTSD from 30 percent to 
50 percent disabling.  


FINDINGS OF FACT

1.  The criteria for rating PTSD effective prior to November 
7, 1996, are more favorable to the veteran's claim than the 
rating criteria effective on and after that date.  

2.  The veteran's PTSD has produced symptoms that include 
estrangement and withdrawal from others, markedly diminished 
interest in social and recreational activities, reduced 
initiative and motivation, frequent flashbacks and 
compromised impulse control; severe impairment in the ability 
to obtain or retain employment is demonstrated.  

3.  The veteran's PTSD has not produced virtual isolation in 
the community, totally incapacitating psychoneurotic 
symptoms, demonstrable inability to obtain or retain 
employment, or total occupational and social impairment.  



CONCLUSION OF LAW

An increased evaluation to not more than 70 percent for PTSD 
is warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and Part 4, Code 9411 
(regulations in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's military service included service in Vietnam 
and the award of the 
Combat Infantryman Badge.  

In February 1992 the veteran requested a medical consultation 
with a VA staff psychologist as a result of emotional 
problems he was experiencing.  The veteran complained of 
insomnia caused by combat dreams and feelings of 
hypervigilance.  The veteran indicated that he was a former 
member of the 1st Cavalry Division (Air Mobile) and that he 
currently was feeling depressed and under financial stress.  
In March 1992, the veteran was provided psychological testing 
to rule out PTSD.  Test findings were consistent with an Axis 
I diagnosis of PTSD and a dysthymic disorder.  

On a VA PTSD examination in April 1994, the veteran's 
employment history prior to and following active service was 
reviewed.  The veteran reported that while in Vietnam he was 
assigned to the 1st Air Cavalry as an infantryman and was in 
a great deal of combat.  Following service separation, the 
veteran worked on construction for about two months, worked 
in a foundry, worked as a policeman, then went into a 
landscaping business from 1965 until 1985.  He said that in 
1986 he began to work for a cheese company in New York City.  
He fell out of a truck, broke his back and hip and has been 
unemployed since.  Following a mental status examination, 
PTSD chronic delayed, due to service in Vietnam was 
diagnosed.  The veteran's global assessment of function score 
was assessed as 55.  

Service connection for PTSD was established by an RO rating 
action in April 1995.  This disorder was rated as 30 percent 
disabling, effective from September 1992.  

In May 1995, the veteran filed a claim for an increased 
evaluation for his PTSD through his service department 
representative.  It was indicated that the veteran had 
asserted that his PTSD symptoms had worsened. 

VA outpatient treatment records received in June 1995 and 
compiled between January 1994 and June 1995 discloses that 
the veteran received ongoing counseling for PTSD by a VA 
staff psychologist.  He was noted to have depression and 
anxiety.  The veteran reported during his counseling that he 
actively withdraws from social isolation.  He also reported 
living upstairs from a bar and that he sometimes drinks 
alcohol.

In a statement dated in June 1995 the veteran requested 
consideration for nonservice-connected pension benefits.  He 
said that due to various nonservice-connected disabilities 
including back and arthritis problems he was finding it 
increasingly difficult to find any employment.  He further 
reported that he had been working through temporary Manpower 
Services but had not been able to hold any job because of his 
physical condition.  

A VA physician in July 1995 reported that the veteran was 
unable to work because of severe arthritis and chronic 
obstructive pulmonary disease.  He also noted that the 
veteran had PTSD.  

The veteran was granted nonservice-connected disability 
pension benefits by an August 1995 RO rating action primarily 
as a result of nonservice-connected orthopedic disabilities.

On a fee-basis VA psychiatric examination in November 1997 
the veteran said that since returning from military service 
he has attempted at least 10 jobs.  He reported having a hard 
time holding a job for any prolonged period due to an 
inability to tolerate stress.  During the mental status 
examination interview the veteran reported appearing uneasy 
and restless.  He was somewhat guarded, suspicious and 
distrustful.  The veteran said that he sleeps very fitfully 
and experiences nightmares.  The examiner noted that during 
the interview the veteran was restless, nervous and 
hypervigilant.  He demonstrated some pressure of speech.  
There were no signs suggesting loosening of association of 
ideas, delusional ideas or thought disorder.  The veteran 
said he had a short fuse and a low tolerance for pressure and 
stress.  He reportedly could not tolerate stress, shies away 
from crowds, and has limited social contacts, only mingling 
with a few friends.  He said that he prefers to just be alone 
and to stay in the house.  He has lost a lot of interest in 
recreational activities.  His affect was somewhat 
constricted.  His mood was mildly depressed.

During the interview, the veteran had a difficult time 
focusing his mind.  He was found to be oriented to time, 
place and person.  His sensorium was intact.  He was 
constantly alert and vigilant as if he was not able to let 
his guard down and relax.  He was able to maintain attention 
span up to 20 minutes.  After that he tended to wander away.  
There was no impairment in his ability to abstract and 
generalize.  He had little insight regarding his problem.  
Judgment was assessed as fair.  PTSD was diagnosed.  The 
examiner found that the veteran demonstrated a low threshold 
for any pressure or stress, was intolerant to noise and was 
unable to maintain effective relationships with others.  The 
veteran's global assessment of functioning score was reported 
as currently 50 and during the past year as 55.  

On a VA fee-basis psychiatric evaluation in September 1998, 
the veteran's history of military service and his traumatic 
experiences in Vietnam was obtained by the examiner.  The 
veteran reported that after leaving service he returned home 
to live with his wife whom he had married in 1962.  He 
reported that there were marital problems because he tended 
to be seclusive, isolated, and unable to mingle with others.  
The veteran said that his marital problems escalated to the 
point that finally he separated from his wife in 1990.  They 
were divorced in 1993.  The veteran reported that there was a 
child from this marriage but that he had no contact with him 
whatsoever.

The veteran reported employment history similar to that 
obtained on examination in November 1997.  He said that he 
had an occupational accident falling from a truck and hurting 
his hip and back.  Arthritis subsequently set in and it was 
so painful that he was not able to return to gainful 
employment.  He currently lives by himself and keeps to 
himself most of the time hardly mingling with other people.  
He reported maintaining reasonably good terms with his ex-
wife and occasionally meeting her on the street or at his 
apartment.  Otherwise, his social contacts were reportedly 
limited.  He said that he was not associated with any church 
or organization or club.  The veteran explained the reason he 
does not mingle with other people was because interaction 
with others generates too much uneasiness, anxiety and 
apprehension.  He further said that he could not tolerate any 
noise or large group of people.  He felt that he was not able 
to relate to others.  He said that he avoids crowds and 
places, which generate too much action and excitability.  

During mental status interview, the veteran appeared to be 
restless and uneasy.  His face seemed to be flush.  He 
appeared somewhat guarded, suspicious and restless.  He 
related feeling uncomfortable when people talk about combat 
events.  He expressed fear of intimate relationships and 
indicated that he avoids people in order to avoid conflict.  
He reported association with a few persons, his aunt and his 
sister.  He expressed experiencing financial hardships.  He 
showed no signs of impairment in his communication.  He did 
not demonstrate any sign of visual or auditory 
hallucinations.  He maintained good contact with reality 
though he tended to be somewhat withdrawn.  Interacting with 
others tended to be uncomfortable for him.  He indicated that 
he has not contemplated any suicidal or homicidal ideation.  
There seemed to be a lack of mirth and a sense of numbness 
about him.  

The veteran was oriented to time, place and person.  He was 
found capable of maintaining adequate personal hygiene.  His 
memory for past and recent events was unimpaired.  He 
maintained constantly on guard, suspicious and hypervigilant.  
Closed-in spaces, large crowds and noisy places tended to 
make him irritable and nervous.  His verbal production 
appeared to be illogical.  There was no loosening of 
association of ideas.  His affect appeared to be somewhat 
constricted.  There was depressed mood and he tended to be 
pessimistic about the future.  He was noted to have 
demonstrated a very short fuse or tolerance to pressure and 
stress.  He was reported to easily become jumpy and 
overreactive.  His capacity for impulse control was reported 
to be somewhat compromised.  During his interview, the 
veteran demonstrated difficulty concentrating, and focusing 
his attention for a long period of time.  He easily became 
frustrated and exhausted.  He was found to have average 
intellectual capacity.  His ability to abstract and 
generalize appeared to be intact.  He had very little insight 
regarding his problem.  His judgment was fair.

The examiner noted that the veteran experiences frequent 
episodes of flashbacks and in an effort to avoid any thought 
and feelings he is estranged and withdrawn from others.  The 
veteran was found to have marked diminished interest in 
social as well as recreational activities.  The examiner 
added that the veteran's symptoms have adversely affected his 
ability to relate to other people or perform any task, 
resulting in social as well as industrial impairment.  The 
examiner opined that the veteran's PTSD had reduced his 
initiative and motivation, dampened his spirits, generated 
anxiety and apprehension whenever confronted with stress and 
interaction with others which has in turn impaired his 
ability to maintain effective relationships with others.  The 
examiner also noted that, due to the veteran's PTSD, his 
ability to perform and maintain gainful employment had been 
adversely affected.  The examiner assigned a GAF (global 
assessment of functioning) score of 50, both current and for 
the past year.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1990).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
(1998).  The requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. at 594.  At the outset, the Board 
notes that the criteria used to determine the extent to which 
psychiatric disorders are considered disabling was changed, 
effective November 7, 1996.  To that extent, the record shows 
the veteran has had notice of the old and new criteria for 
evaluating PTSD.  

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulations change after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.  

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions, which affect economic adjustments, in 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1995).  The severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of the 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not underevaluate 
the emotionally sick veteran with a good work record, nor 
could it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1995).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of level of disability at the moment of 
the examination.  When evaluating the level of disability for 
the mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126 (1998).  

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Prior to November 1996, a 50 percent rating 
was assigned when the ability to establish and maintain 
effective or favorable relationships was considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was assigned when the claimant's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  There are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  

The Court held in Johnson v. Brown, 7 Vet. App. 95 (1994), 
that should the Board determine that any of the three 
independent criteria listed for a total disability evaluation 
under the old criteria are met, then a 100 percent rating 
should be assigned.  

Effective November 7, 1996, a 50 percent rating is assigned 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation in mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating is assigned where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and ineffectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance in hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A total evaluation will be assigned where 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (effective November 7, 
1996).  

The evidence regarding the severity of the veteran's PTSD is 
consistent in indicating that symptoms of this disorder have 
worsened in recent years.  Occupational and social 
functioning, the extent to which the veteran is able to 
relate to other people and perform tasks, has been adversely 
affected by his inability to tolerate pressure, stress, noise 
and crowds.  His PTSD has resulted in symptoms that include 
isolation from other members of his community, distancing 
from all but close members of his family, reduced initiative 
and motivation, markedly diminished interest in social and 
recreational activities, frequent flashbacks, hypervigilance 
and compromised impulse control.  The most recent 
comprehensive VA psychiatric assessment of the veteran, 
conducted in September 1998, resulted in a GAF score of 50.  
Scores of 41 to 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
from 51 to 60 indicate moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

A review of both the old and new rating criteria found in 
Code 9411 indicates that the more favorable criteria to the 
veteran's claim are those effective prior to November 1996.  
Under those criteria the veteran is entitled to an evaluation 
of 70 percent disabling.  

However, the veteran is not entitled to a total evaluation 
under either the old or new criteria.  The veteran is not in 
virtual isolation from his community.  He is regularly seen 
for his VA psychological counseling, his interpersonal 
evaluation with his counseling psychologist and his response 
to questions and inquiry appear good.  The veteran has 
maintained long-term relationships with his aunt and sister.  
He further reported mingling with a few friends at times and 
maintaining a continuing relationship with his ex-wife.  
There is no indication in the record that the veteran has 
experienced gross repudiation of reality or a profound 
retreat from mature behavior.  The record indicates that the 
veteran was unable to maintain long-term employment until 
1984 and that employment thereafter was impaired and/or 
precluded by residuals of physical injuries he sustained from 
an accident at that time.  While the veteran's PTSD has been 
found to have adversely affected his ability to perform 
gainful employment, it is also clear from the recent 
examination reports that the veteran's PTSD symptoms, in and 
of themselves, do not prevent employment at some level.

A review of the evidence in light of the new criteria also 
indicates that the veteran is not entitled to a total 
disability evaluation.  As noted the recent VA examinations 
do not indicate that the veteran, due to PTSD, is totally 
impaired in his occupational abilities.  There is no evidence 
that the veteran has gross impairment of his thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, inability to perform daily living 
activities, disorientation to time and place or significant 
memory loss.  While the veteran withdraws from contacts with 
others, to avoid any thoughts or feelings, there has no 
determination that the veteran is in persistent danger of 
hurting self or others.  Under the circumstances, a 
100 percent evaluation cannot be given under the new 
criteria.

Based on the above analysis, the evidence indicates that the 
veteran is entitled to an increased evaluation to PTSD to 
70 percent disabling under the criteria found in Code 9411 
effective prior to November 7, 1996.  However, the 
preponderance of the evidence is against a total disability 
evaluation under either the old or new criteria.  


ORDER

Entitlement to an increased evaluation to 70 percent, but no 
more, is granted for PTSD subject to the applicable criteria 
pertaining to the payment of monetary benefits.  


		
	J. E. Day
	Member, Board of Veterans' Appeals




 

